 In the Matter of BIRMINGHAM CASKET COMPANY, EMPLOYERandIN-TERNATIONAL LADIES GARMENT WORKERS UNION, AFL, PETITIONERCaseNo. 10-RC-1047.-Decided December 8,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the'National LaborRelations Act, a hearing was held before James W. Mackle, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain,employees of the Employer.i The Employermoved to dismissthe instant proceeding on the followinggrounds :(1)That therewas noevidence at the hearing of the Petitioner's compliance with thefiling requirementsof Section9 (f), (g), and(h) of the Act.However,compliance inthis respectis a questionfor administrative, determinationand isnot litigable.TruemanFertilizer Company,81 NLRB 72.(2)That therewas no showingat the hearing that any question exists concerning therepresentation of the Employer's employees.In support of this contention the Employerassertsthat thereisno competentevidence in the record that the Petitioner requestedrecognitionby the Employer.We find, on the contrary, that thereis competent,uncon-tradictedevidence in therecord that the Petitioner requested, and the Employerdeclinedto grant,recognition.In any event,insofar asthe Employerrelieson therequirement)fSection9 (c) (A) that arepresentationpetitioncontain an allegationthat theemployer has declinedto recognizethe petitioneras the representativeof theemployees,the Boardhas held thatthe absence of such allegation,or the failureof proof that theemployer prior to filingthe petition declinedto recognize the petitioner,does not precludethe Board from entertainingthe petition.Advance Pattern Company,80 NLRB 29.(3)That therewas no showing at the hearingthat the Petitioneris a labor organiza-tion.However,we find thatthis factis sufficiently shown by evidence in the record.(4)That noshowing has been madethat any ofthe Employer's employees are mem-bers of, ordesire tobe representedby, any labororganization.The Petitioner's showingof interestis,however,a matter for administrative determination.C.D. Jenningsc6Company,68NLRB 516.For thereasons stated above,the Employer'smotion to dismiss is denied.The Employer requested oral argument.Inasmuch as the record,including the Em-ployer's brief, adequately sets forth the issues and the contentions of the parties, this.request is denied.92 NLRB No. 109.573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is engaged in the manufacture and sale of caskets andburial shrouds. at its plant located in Birmingham, Alabama.Thereis no history of collective bargaining.The Petitioner seeks a unit of all production and maintenance em-ployees, excluding office, clerical, and professional employees, guards,and supervisors.The Employer is neutral.The Petitioner contends that four employees, Odgers,Wehmut,Lane, and Chappell, should be excluded from the unit as supervisors..The Employer is neutral.These four employees, when their foremanis ill or on vacation, assign work to other employees, and keep produc-tion flowing.Even assuming that these duties are supervisory, theirsporadic exercise is not sufficient to constitute these four employeessupervisors within the meaning of the Act .2Accordingly, we find thatthey are not supervisors within the meaning of the Act, and shallinclude them in the unit.The Employer employs an over-the-road truck driver, whom thePetitioner would include in the unit.As no other union is seeking torepresent him, we shall include him in the unit.'We find that all production and maintenance employees at the Em-ployer's plant in Birmingham, Alabama, including the over-the-roadtruck driver, but. excluding all office and clerical employees, profes-sional employees, guards, and supervisors, constitute a unit ap-propriate for the purpose of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2Ann ArborPress, 85 NLRB 946;Bakers Shoe Store,86 NLRB 1305.3New EnglandCasketCompany,Inc.,89 NLRB 1388.